                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:17-cr-241-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
MICHAEL JEROME WILLIAMS,               )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se Motion to Reduce Sentence,

(Doc. No. 28), and on defendant’s Motion to Appoint Counsel, (Doc. No. 30).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motions.



                                               Signed: December 11, 2020




      Case 3:17-cr-00241-MOC-DCK Document 33 Filed 12/11/20 Page 1 of 1
